— In a proceeding to stay arbitration, the appeal is from an order of the Supreme Court, Kings County (Vaccaro, J.), dated September 13, 1983, which, inter alia, referred the matter to Trial Term, Part I, for a hearing on the issues of whether appellant properly served upon petitioner the demand for arbitration, whether the subject policy issued to appellant had been canceled prior to the date of the accident, and whether the offending vehicle was uninsured, f Appeal dismissed, sua sponte, without costs or disbursements. 11 Special Term’s order merely directed a judicial hearing to aid in the disposition of petitioner’s application for a stay of arbitration. As such, the order does not affect a substantial right (CPLR 5701, subd [a], par 2, cl [v]), and is, therefore, not appealable as of right (see Matter of State Farm Mut. Auto. Ins. Co. v Posey, 91 AD2d 638; Matter of Royal Globe Ins. Co. v Nanas, 90 AD2d 518; Matter of Nassau Ins. Co. [Clemente], 86 AD2d 611). Mollen, P. J., Titone, Mangano and Lawrence, JJ., concur.